DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
 
Status of the Claims
Claims 1-17, 19-26 are currently pending.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/30/2020.
Claims 14-17, 19-26 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is drawn to the method of claim 14 wherein the polynucleotide is 16 to 28 nucleotides in length.  However, claim 14 has been amended to require that the polynucleotide is 18 to 60 nucleotides in length. Claim 17 is indefinite because it encompasses polynucleotides outside the scope of claim 14 (i.e., polynucleotides 16 and 17 nucleotides in length). Correction of claim 14 to include polynucleotides 16 to 60 nucleotides in length or limiting claim 17 to polynucleotides that are 18 to 28 nucleotides in length would obviate this rejection.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 14-16, 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014012081A2 (hereafter “Butler”).
	Butler teaches chirally controlled oligonucleotide compositions as well as methods of making and methods of using the oligonucleotide compositions (see abstract).  Butler explicitly teaches an RNA oligonucleotide that is 60 nucleotides in length and comprises instant SEQ ID NO: 14 (see sequence alignment below).  Butler teaches that the chirally controlled oligonucleotide can be any of the oligonucleotides found in Appendix C (see paragraph [00419]), and Appendix C includes the oligonucleotide sequence comprising has-miR-4722 (Butler’s SEQ ID NO: 2126) (see pages 682 and sequence alignment below).  Butler teaches that the oligonucleotides can be used as anticancer agents (see [001053]), and can be used for treating a subject that has a solid cancer, including breast cancer (see [1187]) as well as reducing tumor size or inhibiting tumor growth (see [001243]).  Butler teaches that the oligonucleotide may single or double stranded (see [001005]) that vectors can be used to express the oligonucleotides (see [001013]) and that the oligonucleotide can be attached to carrier group, including liposomes (see [01117]) or liposomes, nanoparticles, or micelles can be used (see [001258]). Butler teaches that the oligonucleotide composition can be used in combination with an anticancer therapy (i.e., antitumor agents) such as radiation or chemotherapy (see [001187]).   
It is noted that claim 14 limits the polynucleotide of claim 14 to a polynucleotide comprising SEQ ID NO 14.  Since claim 14 is a dependent claim, claim 1 must encompass a polynucleotide comprising SEQ ID NO: 14.
Therefore, Butler anticipates the instant claims.
SEQUENCE ALIGNMENT

DT   10-APR-2014  (first entry)
XX
DE   Human microRNA hsa-mir-4722, SEQ ID 2126.
XX

KW   prophylactic to disease; ss; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2014012081-A2.
XX
CC PD   16-JAN-2014.
XX
CC PF   12-JUL-2013; 2013WO-US050407.
XX
PR   13-JUL-2012; 2012US-0671655P.
PR   13-JUL-2012; 2012US-0671656P.
PR   14-JUL-2012; 2012US-0671722P.
PR   14-JUL-2012; 2012US-0671724P.
XX
CC PA   (ONTO-) ONTORII INC.
XX
CC PI   Butler D,  Iwamoto N,  Meena M,  Svrzikapa N,  Verdine GL,  Zlatev I;
XX
DR   WPI; 2014-B55836/21.
XX
CC PT   Chirally controlled oligonucleotide composition comprises one type 
CC PT   oligonucleotide, where each type is defined by base sequence, pattern of 
CC PT   backbone linkages, pattern of backbone chiral centers, and pattern of 
CC PT   backbone X-moieties.
XX
CC PS   Disclosure; SEQ ID NO 2126; 786pp; English.
XX
CC   The present invention relates to a novel chirally controlled 
CC   oligonucleotide composition. The chirally controlled oligonucleotide 
CC   composition comprises a plurality of oligonucleotides of at least one 
CC   type, wherein each type is defined by base sequence, pattern of backbone 
CC   linkages, pattern of backbone chiral centers, and pattern of backbone X-
CC   moieties. The invention also provides: an oligonucleotide composition 
CC   that is chirally controlled in that the composition contains 
CC   predetermined levels of one or more individual oligonucleotide types; a 
CC   method for making a chirally controlled oligonucleotide, which involves 
CC   coupling, capping, modifying, deblocking, and repeating steps until a 
CC   desired length is achieved; a method for making a chirally controlled 
CC   oligonucleotide composition; a method for modifying an oligonucleotide; a
CC   sulfurization reagent; a pharmaceutical composition for treating a 
CC   disease comprising a therapeutically effective amount of the chirally 
CC   controlled oligonucleotide; a method comprising steps of administering to
CC   a subject suffering from or susceptible to cancer an amount of an 
CC   oligonucleotide composition, sufficient to partially or completely 
CC   alleviate, ameliorate, relieve, inhibit, prevent, delay onset of, reduce 
CC   severity of, and/or reduce incidence of one or more symptoms or features 
CC   of cancer; a method comprising steps of: (a) performing a first analysis 
CC   of a first composition, which first composition comprises a plurality of 
CC   different types of an oligonucleotide; and (b) comparing the performed 
CC   first analysis with a second analysis, under comparable conditions as the
CC   first analysis, of a second composition, which second composition is a 
CC   chirally controlled composition of the oligonucleotide, where differences
CC   between the first and second analyses reflect differences in presence or 
CC   level of at least one type of the oligonucleotide in the first as 
CC   compared with the second composition. The present sequence represents a 
CC   human microRNA hsa-mir-4722, which can be used in the preparation of the 
CC   chirally controlled oligonucleotide composition of the invention.
XX
SQ   Sequence 60 BP; 8 A; 20 C; 23 G; 0 T; 9 U; 0 Other;

  Query Match             100.0%;  Score 22;  DB 48;  Length 60;

  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACCUGCCAGCACCUCCCUGCAG 22 (SEQ ID NO: 14)
              ||||||||||||||||||||||
Db         39 ACCUGCCAGCACCUCCCUGCAG 60	(Butler’s sequence)

ALSO NOTE: 
SEQ ID NO: 1 - ACCUGGCA (Butler’s sequence has a single substitution at position 6) 
SEQ ID NO: 2 – ACCUGCCA (5’ end of Butler’s sequence)
SEQ ID NO: 7 – GCACCUCCCUGCAG (3’ end of Butler’s sequence)
Therefore, Butler’s sequence comprising SEQ ID NO: 2 at the 5’ end (which is also SEQ ID NO: 1 with a single nucleotide substitution at position 6) and SEQ ID NO: 7 at the 3’ end.

Response to Arguments
With respect to the rejections set forth in the previous (final) office action, Applicant's arguments have been fully considered and in view of the amendment to the claims, are persuasive. Therefore, the rejections have been withdrawn.  However, upon consideration of the amended claims, a new ground(s) of rejection is made for the reasons set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635